DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 2, 8, 16, and 20 stand rejected under Section 102.  Claims 3-6 and 11-14 stand rejected under Section 103.  Claims 7 and 15 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter if placed in independent form.  The drawings, abstract, and specification stand objected to.  Claims 9, 10, and 17-19 stand withdrawn as directed to an unelected species.
Applicants amended claims 1-3, 11, and 16 and amended withdrawn claims 17-19.  Applicants canceled claim 15 and added new claim 21.  Applicants provided replacement drawings and amendments to the abstract and specification.  Applicants included an interview summary in which applicants state that “[a] tentative agreement was reached that the claims as currently amended overcome the present rejections….”  Response to Non-Final Office Action Mailed February 18, 2021 (filed May 17, 2021), at 9.
As an initial matter, the statement about the tentative agreement is incorrect.  Claim 1 as amended was not discussed during the interview.
Turning first to the abstract and specification: Per Office rules, the abstract must be provided on a sheet that is separate from amendments to the specification.  The abstract and specification are not entered.  However, the changes provided in the May paragraph 30 to replace a different paragraph, paragraph 20.  Please correct this in the response.
Drawings: Applicants’ amendments address the previously noted objection and are entered.  No new matter has been added.  The previously noted drawing objection is withdrawn.
Section 102 rejections: Applicants’ amendment overcomes the rejections based on Liu, but not on Yoo.  The rejections based on Liu are withdrawn, and the rejections based on Yoo are restated.
Section 103 rejections: Applicants’ amendment overcomes the rejections based on Liu, but not on Yoo.   The rejections based on Liu are withdrawn, and the rejections based on Yoo are restated, with addition art provided to reject the claims.

Specification
Please see the February 18, 2021 Non-Final Office Action for the specification and abstract objections.  The abstract amendment is not on a sheet that is separate from the specification amendments and, thus, neither is entered.  Because the abstract and specification amendments have not been entered, the objections that were previously stated are incorporated by reference.
Appropriate correction is required.

Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18 has been indicated as being “Withdrawn-Currently Amended”, but no amendment is present in the claim.  Please cancel the claim and present the claim’s subject matter as new claim 22.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yoo, U.S. Pat. Pub. No. 2018/0240803, Figure 1.
Yoo Figure 1:

    PNG
    media_image1.png
    235
    384
    media_image1.png
    Greyscale

Regarding claim 1:  Yoo Figure 1 discloses a semiconductor device (10), comprising: a substrate (101); a dielectric layer (115) disposed over a portion of the substrate (101); a ferroelectric structure (125) disposed over the dielectric layer (115), wherein within the ferroelectric structure (125): a material composition of the ferroelectric structure (125) varies as a function of a height within the ferroelectric structure (125), wherein the ferroelectric structure (125) includes a plurality of layers that include at least a first layer, a second layer disposed over the first layer, and a third layer disposed over the second layer, wherein the first layer, the second layer, and the third layer each has a ferroelectric property; and a gate electrode (135) disposed over the ferroelectric structure (125).  Yoo specification ¶¶ 21-29.
Regarding claim 2, which depends from claim 1: Yoo Figure 1 discloses that each of the plurality of layers of the ferroelectric structure (125) has a different material composition than a rest of the plurality of layers of the ferroelectric structure (125).  Yoo specification ¶ 25.
Id.
Claims 16 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yoo Figures 4-8.
Yoo Figures 4-8: 
    PNG
    media_image2.png
    256
    220
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    196
    350
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    232
    353
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    230
    393
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    261
    390
    media_image6.png
    Greyscale

Id. ¶ 53.
Regarding claim 20, which depends from claim 16: Yoo discloses that the depositing comprises depositing hafnium oxide that is doped with zirconium. Id. ¶¶ 49, 52.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo Figure 1, and further in view of Yoo Figures 4-8.
Regarding claim 1: To the extent that the discussion of Yoo Figure 1 does not specifically disclose the first, second, and third ferroelectric layers, Yoo Figures 4-8 disclose a method of making a ferroelectric structure, wherein the ferroelectric structure (1230) includes a plurality of layers that include at least a first layer (1252a), a second layer (1252b) disposed over the first layer (1252a), and a third layer (1252c) disposed over the second layer (1252b), wherein the first layer (1252a), the second layer (1252b), and the third layer (1252c) each has a ferroelectric property.  Yoo specification ¶ 50.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Yoo method in Yoo Figure 1 because the modification would have involved a selection of a known material based on its suitability for its intended use.
Regarding claim 2, which depends from claim 1: Yoo Figures 4-8 disclose that each of the plurality of layers of the ferroelectric structure has a different material composition than a rest of the layers of the plurality of layers of the ferroelectric structure.  Id.
Regarding claim 8, which depends from claim 1: Yoo discloses that the ferroelectric structure (1230) includes a single ferroelectric layer having a gradient doping profile.  Id.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo, and further in view of Yoo Figure 2.



    PNG
    media_image7.png
    301
    384
    media_image7.png
    Greyscale

Regarding claim 3, which depends from claim 1: Yoo Figure 1 discloses that the ferroelectric structure (125) may be hafnium oxide doped with zirconium or aluminum or other dopants, or any combination of these dopants.  Yoo specification ¶¶ 25, 26.  Thus, Yoo discloses that both aluminum and zirconium can be in the second and third layers.  As such, Yoo discloses that the second layer includes hafnium oxide that is doped with aluminum; and the third layer includes hafnium oxide that is doped with zirconium.  Yoo Figure 1 does not disclose that the first layer includes undoped hafnium oxide.   
Yoo Figure 2 discloses a first layer (121) that includes undoped hafnium oxide, and a second layer (122) that includes hafnium oxide with a gradient concentration.  Yoo specification ¶¶ 30-35.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Yoo first layer in the combination because the presence of the Yoo first layer improves the polarization orientation inside the second layer.  Id. ¶ 35.
Id. ¶ 54.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo, and further in view of Ino, U.S. Pat. Pub. No. 2016/0365133 [hereinafter Ino ’133], with evidence from Ino, U.S. Pat. Pub. No. 2016/0005961 [hereinafter Ino ’961].
Regarding claim 4, which depends from claim 3: Yoo discloses that ferroelectric hafnium oxide has an orthorhombic crystal structure, Yoo specification ¶ 16, but does not specifically disclose that the hafnium oxide layer is orthorhombic crystallographic phase Pbc21.
Ino ’133 discloses a ferroelectric hafnium oxide that is has a crystal structure of space group Pbc21.  Ino ’133 specification ¶ 51.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a ferroelectric hafnium oxide with a crystal structure of space group Pbc21 because the modification would have involved a selection of a known material based on its suitability for its intended use.  Ino ’961 discloses that ferroelectric hafnium oxide with space group Pbc21 is orthorhombic.  Ino ’961 specification ¶ 56.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo, and further in view of Tao, U.S. Pat. Pub. No. 2016/0064655.
Regarding claim 5, which depends from claim 3: Yoo is silent as to the concentration of dopants in the hafnium oxide layers.  However, one having ordinary skill in the art would know to look for a dopant concentration that is effective in forming a hafnium oxide layer with ferroelectric properties.

Regarding claim 6, which depends from claim 3: Yoo is silent as to the concentration of dopants in the hafnium oxide layers.  However, one having ordinary skill in the art would know to look for a dopant concentration that is effective in forming a hafnium oxide layer with ferroelectric properties.
Tao discloses that an effective amount of zirconium in ferroelectric aluminum-doped hafnium oxide ranges from 40-70 mol% zirconium, Tao specification ¶ 29, which overlaps the claimed range of 20-70%.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Tao doping amount in Yoo because the modification would have involved a selection of a known material based on its suitability for its intended use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 2, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,018,239 [hereinafter “the ’239 patent”] in view of Yoo.
Regarding claim 1: Claim 2 of the ’239 patent discloses a semiconductor device, comprising: a channel; a dielectric layer disposed over the channel; a ferroelectric structure disposed over the dielectric layer, wherein within the ferroelectric structure: a material composition of the ferroelectric structure varies as a function of a height within the ferroelectric structure, wherein the ferroelectric structure includes a plurality of layers that include at least a first layer, a second layer disposed over the first layer, and a third layer disposed over the second layer, wherein the first layer, the second layer, and the third layer each has a ferroelectric property; and a gate electrode disposed over the ferroelectric structure.  Claim 2 of the ’239 patent does not disclose a substrate or that the ferroelectric structure comprises a stack of layers.
Yoo Figures 4-8 disclose a method of making semiconductor device, comprising: a substrate (101), a dielectric layer (110) formed on the substrate (101); a ferroelectric structure (1230) disposed on the dielectric layer (110), wherein the ferroelectric structure (1230) includes a plurality of layers that include at least a first layer (1252a), a second layer (1252b) disposed over the first layer (1252a), and a third layer (1252c) disposed over the second layer (1252b), wherein the first layer (1252a), the second layer (1252b), and the third layer (1252c) each has a ferroelectric property.  Yoo specification ¶¶ 47, 50.  One having ordinary skill in the art at a time before the effective 
Regarding claim 2, which depends from claim 1:  The combination discloses that each of the plurality of layers of the ferroelectric structure has a different material composition than a rest of the layers of the plurality of layers of the ferroelectric structure.  Claim 2, the ’239 patent; Yoo specification ¶ 50.
Regarding claim 8, which depends from claim 1:  The combination discloses that each of the plurality of layers of the ferroelectric structure has a different material composition than a rest of the layers of the plurality of layers of the ferroelectric structure.  Claim 2, the ’239 patent; Yoo specification ¶ 50.

Allowable Subject Matter
Claims 11-14 are allowed.
With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “wherein the forming the first ferroelectric layer is performed using a first thermal budget; […] wherein the forming the second ferroelectric layer is performed using a second thermal budget that is less than the first thermal budget; […] and where the forming the third ferroelectric layer is performed using a third thermal budget that is less than the second thermal budget”, in combination with the remaining limitations of the claim.
With regard to claims 12-14: The claims have been found allowable due to their dependency from claim 11 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897